Citation Nr: 0710352	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  00-18 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the apportionment of the veteran's compensation 
benefits was proper.


REPRESENTATION

Appellant represented by:	American Red Cross
Appellee represented by:    None


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.

By special apportionment decision in August 2000, the 
Regional Office (RO) granted the veteran's then-spouse's 
claim for an apportionment of the veteran's compensation 
benefits.  She was awarded $100 per month, effective March 
2000, for her as a wife dependent, and as custodian of one 
child dependent.  This amount was scheduled to be reduced to 
$58 per month, effective September [redacted], 2003, the date the 
veteran's daughter turned 18.  Following their divorce, the 
amount apportioned for the veteran's former spouse, only as 
custodian of one child dependent, was reduced to $41 per 
month, effective February 1, 2001.  

This case was previously before the Board in April 2004.


FINDINGS OF FACT

1.  VA provided the veteran and appellee adequate notice and 
assistance with regard to the claim on appeal.

2.  The appellant and appellee married in July 1972, had a 
child, J.H., in September 1985, and divorced in February 
2001.

3.  The appellee demonstrated that, during the time of her 
February 2000 claim, hardship existed.

4.  At no time during the appeal has the apportionment of the 
veteran's VA disability compensation benefits caused the 
veteran undue hardship.


CONCLUSION OF LAW

VA properly apportioned the veteran's VA disability 
compensation benefits.  38 U.S.C.A. §§ 5107, 5307 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.450, 3.451 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in October 2004, the veteran and the 
appellee were informed of the evidence and information 
necessary to substantiate apportionment claims, the 
information required of them to enable VA to obtain evidence 
in support of this contested claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that they should submit if 
they did not desire VA to obtain such evidence on their 
behalf.

While the VCAA notice in this case was not provided prior to 
the initial AOJ adjudication, notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The parties have been provided with every opportunity to 
submit evidence and argument in support of the claim, and to 
respond to VA notices.  The claim was readjudicated following 
the October 2004 VCAA notice (see September 2006 supplemental 
statement of the case).  Therefore, to decide the appeal 
would not be prejudicial error, as the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini.

Duty to Assist

The parties have not referenced any pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claim.

Analysis

The veteran and appellee married in July 1972.  The RO 
originally granted the veteran VA disability compensation 
benefits, effective from February 1977.  RO correspondence 
dated in May 1999 informed the veteran that he would be 
receiving an additional amount of benefits for a spouse and 
child.

In February 2000 the appellee requested an apportionment of 
the veteran's VA disability compensation benefits.  In August 
2000, based on a showing of need, primarily with regard to 
J.H. (the daughter of the parties), and a lack of evidence 
indicating that the veteran would suffer undue hardship as a 
result, the RO granted the appellee and J.H. an apportionment 
of the veteran's VA disability compensation benefits in the 
amount of $100.00 monthly, effective from March 2000.  This 
amount was scheduled to be reduced to $58 per month, 
effective September [redacted], 2003, the date the veteran's daughter 
turned 18.  Following their divorce, the amount apportioned 
for the veteran's former spouse, only as custodian of one 
child dependent, was reduced to $41 per month, effective 
February 1, 2001.

The veteran has challenged the apportionment decision, 
stating that he had always paid child support to the appellee 
for J.H., and, he further stated that he paid a significant 
lump sum amount to the appellee as part of a property 
settlement following their divorce.  The payment of the lump 
sum, argues the veteran, precluded the appellee from making 
further financial claims against him.  The veteran 
alternatively contends that the apportionment has caused him 
undue financial hardship.

Legal Criteria

If the veteran's children are not in his custody, all or any 
part of compensation payable on account of any veteran may be 
apportioned as is prescribed by the Secretary of Veterans 
Affairs.  38 U.S.C.A. § 5307.  VA regulations elaborate that 
an apportionment may be paid if the veteran's children are 
not residing with the veteran and the veteran is not 
reasonably discharging his or her responsibility for the 
support of those children.  38 C.F.R. § 3.450 (a)(1)(ii).  If 
a veteran is providing for his dependents, however, under 38 
C.F.R. § 3.450(c), no apportionment may be made.

A "special apportionment" may be paid pursuant to 38 C.F.R. § 
3.451, and without regard to any other provision relating to 
apportionment, where hardship is shown to exist on the part 
of the veteran's dependents.  In such cases, compensation may 
be apportioned between the veteran and his dependents on the 
basis of the facts of the individual case as long as it does 
not cause undue hardship to the other persons in interest.  
In determining the basis for special apportionment, the 
following facts are to be considered: the amount of VA 
benefits payable, other income and resources of the veteran 
and of the dependents who are claiming apportionment, and the 
special needs of the veteran, his or her dependents and/or 
the apportionment claimants.  38 C.F.R. § 3.451.  In short, a 
special apportionment provides for a dependent in a situation 
in which the veteran is reasonably discharging his 
responsibility for the support of his children, but special 
circumstances exist which warrant giving the dependents 
additional support.

In this case, the evidence indicates that the veteran 
reasonably discharged his responsibility for J.H.'s support.  
The record reflects that the veteran appears to have 
consistently paid at least $213 per month for J.H.'s support, 
and a review of the RO's August 2000 apportionment decision 
does not appear to indicate to the contrary.  Accordingly, as 
the veteran has provided for J.H. during the relevant time 
frame covered by this appeal, an apportionment under 38 
C.F.R. § 3.450 would not be proper in this case.

As previously indicated, a "special apportionment" may be 
paid pursuant to 38 C.F.R. § 3.451, and without regard to any 
other provision relating to apportionment, including 38 
C.F.R. § 3.450, where hardship is shown to exist on the part 
of the veteran's dependents.  In this regard, the Board notes 
that at the time of the August 2000 apportionment decision, 
the relationship between the parties was not governed by a 
separation agreement or a divorce decree, and it appears that 
the appellee had little or no employment.  Further, according 
to the appellee's February 2000 apportionment request, the 
appellee's monthly expenses (even excluding mortgage or rent) 
exceeded her monthly income by more than $1,000.  While the 
appellee's September 2000 correspondence noted that she had 
found some limited employment, the record still reflected 
that her monthly income did not meet her monthly expenses.

The veteran argues that because he paid the appellee a sum of 
money per the couple's separation agreement (the terms of 
which were incorporated into the couple's February 2001 
Decree of Dissolution of Marriage), the appellee was 
essentially precluded from seeking further payments of any 
kind (such as the apportionment at issue here) against him.  
Due to the lack of paperwork submitted by either party, 
however, it is unclear as to when and how such a payment was 
made, and to what extent such payment may have altered the 
financial conditions of the parties.  Further, while the 
couple's February 2001 divorce documentation are factors for 
consideration, the Board observes that apportionment 
decisions are guided by VA regulations, and not by civilian 
court decrees.

In sum, upon review of the documentation of record, the RO in 
August 2000 concluded, and the Board concurs, that the 
appellee had demonstrated that hardship existed.  As such, 
the question thus becomes whether the apportionment at issue 
caused the veteran undue hardship.

The RO has provided the veteran opportunities to submit 
financial information pertinent to this matter, but the 
veteran has not taken advantage of the opportunities.  In 
this regard, the Board notes that the most comprehensive 
financial information of record concerning the veteran's 
financial condition is contained in the February 2001 divorce 
paperwork.  Based on the information in the file, the record 
does not substantiate that the veteran has experienced undue 
hardship as a result of the $41 monthly apportionment in 
question.

In light of the foregoing, the Board concludes that VA 
properly apportioned the veteran's VA disability compensation 
benefits.

The Board here specifically emphasizes that the Board is not 
finding that the veteran failed, at any time, to discharge 
his responsibility for the support of J.H.  Instead, the 
Board has simply found that the appellee was able to show 
that she had demonstrated that hardship existed, especially 
at the time that she originally filed her request for 
apportionment.  Inasmuch as the preponderance of the evidence 
is against the veteran's claim, such claim must be denied.

ORDER

VA having properly apportioned the appellant's VA disability 
compensation benefits, the claim is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


